Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 1 of 11 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE LOUISIANA

ACADIANA PHYSICAL THERAPY &                                 NO.:
SPORTS MEDICINE, LLC and ACADIANA
PHYSICAL THERAPY, INC.                                      JUDGE:

VERSUS
                                                            MAGISTRATE JUDGE:
JEAN P. SOILEAU, JEAN P. SOILEAU, LLC,
KENDRA SOILEAU, JACQUES SOILEAU,
WALTER GLENN SOILEAU                                        JURY TRIAL DEMANDED

****************************************************

                                         COMPLAINT

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Acadiana Physical

Therapy & Sports Medicine, LLC (“APTSM, LLC”), a Louisiana limited liability company, and

Acadiana Physical Therapy, Inc. (“Acadiana PT, Inc.”), a Louisiana corporation, who aver:

                                                1.

       Made Defendants herein and indebted to Plaintiffs for any and all damages as are

reasonable under the premises, with legal interest from the date of judicial demand until paid and

attorney fees, are the following:

       A.      Jean P. Soileau, a person of the full age of majority and domiciliary of St. Martin
               Parish, Louisiana, who resides at 1101 Debra Drive, Breaux Bridge, Louisiana
               70517;

       B.      Jean P. Soileau, LLC, a Louisiana limited liability company domiciled in St.
               Martin Parish, which may be served through its registered Agent, Jean P. Soileau,
               1101 Debra Drive, Breaux Bridge, Louisiana 70517;

       C.      Kendra Soileau, a person of the full age of majority and domiciliary of St. Martin
               Parish, Louisiana, who resides at 1101 Debra Drive, Breaux Bridge, Louisiana
               70517;




                                                1
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 2 of 11 PageID #: 2




       D.     Jacques Soileau, a person of the full age of majority and domiciliary of St.
              Martin Parish, Louisiana, who resides at 2089 Main Hwy, Arnaudville, Louisiana
              70512; and

       E.     Walter “Glenn” Soileau, a person of the full age of majority and domiciliary of
              St. Martin Parish, Louisiana, who resides at 491 Kent St., Breaux Bridge,
              Louisiana 70517.

                                        JURISDICTION

                                               2.

       Plaintiffs aver on information and belief, and upon reasonable investigation and research

that Federal RICO laws, 18 U.S.C. §§ 1961-1968, underlie one of the causes of action herein.

                                               3.

       This Court has original jurisdiction over the RICO claim under 18 U.S.C. § 1964(c)

(RICO) and 28 USC 1331 (federal question). This Court also has jurisdiction over the claims

arising under Louisiana law under 28 U.S.C. § 1367 (supplemental jurisdiction).

                                            VENUE

                                               4.

       This Court is an appropriate venue in this matter because of the Defendants in this case,

Jean P. Soileau, Jean P. Soileau, LLC, Kendra Soileau, Jacques Soileau and Walter “Glenn”

Soileau, reside within the Western District of Louisiana, and the actions described herein

occurred within the Western District of Louisiana.

                                           PARTIES

                                               5.

       Plaintiff, APTSM, LLC, has three members, each of which holds an equal percentage

ownership interest. The three members are Ricky J. Landry, LLC, John R. Roy, LLC, and

Defendant, Jean P. Soileau, LLC.



                                               2
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 3 of 11 PageID #: 3




                                                   6.

       Plaintiff, Acadiana PT, Inc., has three shareholders, each of which owns an equal number

of shares of stock. The three stockholders are Ricky J. Landry, John R. Roy, and Defendant, Jean

P. Soileau.

                                                   7.

       APTSM, LLC and Acadiana PT, Inc., are associated entities which each provide services

vital to the operation of three physical therapy clinics operating under the name “Acadiana

Physical Therapy & Sports Medicine.” APTSM, LLC employs the Physical Therapists, Physical

Therapy Assistants and Physical Therapy Technicians, and is solely responsible for patient care.

Acadiana PT, Inc. provides financial, billing, collection and medical record services, and

coordinates with the outside billing contractor.

                                                   8.

       The three physical therapy clinics operated by Plaintiffs are located in Lafayette Parish

and St. Martin Parish. One clinic is located at 201 W. Gloria Switch Road, Lafayette, Louisiana.

A second clinic is located at 816 Harding St., Lafayette, Louisiana. The third clinic is located at

1400 Rees Street, Suite D, Breaux Bridge, Louisiana.

                                                   9.

       Defendant, Jean P. Soileau, is a licensed physical therapist. He is the sole member of

Defendant, Jean P. Soileau, LLC. He was, at all times relevant hereto, employed by APTSM,

LLC and served primarily as the Physical Therapist in the clinic in Breaux Bridge, Louisiana.




                                                   3
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 4 of 11 PageID #: 4




                                               10.

       Defendant, Kendra Soileau, is a former employee of Acadiana PT, Inc. who was, at all

times relevant hereto, employed as the Director of Office Management. She provided services to

both APTSM, LLC and Acadiana PT, Inc. Kendra Soileau is also the wife of Jean P. Soileau.

                                               11.

       Defendant, Jacques Soileau, is the brother of Defendant, Jean P. Soileau, and was, at all

times relevant hereto, an attorney licensed to practice law in the State of Louisiana. He was not

employed in any capacity by APTSM, LLC or Acadiana PT, Inc.

                                               12.

       Defendant, Walter “Glenn” Soileau, is the father of Defendants, Jean P. Soileau and

Jacques Soileau, and was, at all times relevant hereto, an attorney licensed to practice law in the

State of Louisiana. He was not employed in any capacity by APTSM, LLC or Acadiana PT, Inc.

                                               13.

       At all times relevant hereto, Jacques Soileau and Walter “Glenn” Soileau practiced law

together at the firm of Soileau & Soileau in Breaux Bridge, Louisiana.

                                       THE ENTERPRISE

                                               14.

       The enterprise in this case is the association-in-fact of the individual Defendants. Each

member of the enterprise played a different role in the scheme. At all times relevant hereto, each

member of the enterprise also acted in the ordinary course of affairs as separate individuals,

outside of the RICO scheme in this case.




                                                4
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 5 of 11 PageID #: 5




                                               15.

       At all times relevant hereto, Jean P. Soileau engaged in the practice of physical therapy

outside of the RICO enterprise. Jean P. Soileau, LLC acted as a member of APTSM, LLC

outside of the RICO enterprise. Kendra Soileau engaged in employment with Acadiana PT, Inc.

as the Director of Office Management, and had work duties outside of the RICO enterprise.

Jacques Soileau and Walter “Glenn” Soileau engaged in the practice of law outside of the RICO

enterprise.

                                               16.

       Each of the Defendants also acted in concert with each other in an association-in-fact as a

part of the RICO enterprise. The purpose of the association-in-fact was to unlawfully skim,

convert and embezzle funds rightfully belonging to APTSM, LLC and Acadiana PT, Inc. and

convert those funds to the private funds of the Defendants. The members of the association-in-

fact worked in concert with each other to convert and unlawfully take possession of the funds.

                                               17.

       Another purpose of the association-in-fact was to divert funds recovered by personal

injury claimants for the payment of medical expenses incurred by the personal injury claimants

and unlawfully convert those funds to the private possession of the Defendants, rather than pay

the medical expenses incurred by the personal injury claimants.

                                               18.

       Another purpose of the association-in-fact was to create false records within APTSM,

LLC, Acadiana PT, Inc., and within the law firm of Soileau & Soileau to conceal the conversion

of funds.




                                                5
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 6 of 11 PageID #: 6




                    PREDICATE ACTS AND RACKETEERING ACTIVITY

                                                19.

        The predicate acts include conspiracy to commit and commission of theft, conversion and

embezzlement of funds not rightfully belonging to the Defendants through fraudulent and

unauthorized actions which include wire fraud. The injuries to Plaintiffs occurred in the

commission of the fraudulent actions, as a necessary element of the unlawful activity. The

predicate acts known at this time occurred on multiple occasions between 2015 and 2018. The

first discovery of the acts sued upon herein occurred in late 2018.

                                                20.

        The nature of the RICO enterprise was as follows.

                                                21.

        Attorneys Jacques Soileau and Walter “Glenn” Soileau would refer clients of their law

practice to the Acadiana Physical Therapy & Sports Medicine clinics for physical therapy

services, including the clinic in Breaux Bridge. The clients so referred had retained Jacques

Soileau and/or Walter “Glenn” Soileau to assert personal injury claim claims on their behalf

against third parties.

                                                22.

        Jean P. Soileau would either provide physical therapy services to the personal injury

claimants and/or would create a record of having provided physical therapy services to the

claimants for certain clients referred to the clinic in Breaux Bridge, Louisiana.

                                                23.

        An invoice would be generated on behalf of Acadiana Physical Therapy & Sports

Medicine to the personal injury claimants for physical therapy services.



                                                 6
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 7 of 11 PageID #: 7




                                                24.

       If a patient of Acadiana Physical Therapy & Sports Medicine was involved in a personal

injury claim, but did not recover in that claim sufficient funds to pay the full cost of physical

therapy services, Kendra Soileau, as the Director of Office Management for APTSM, LLC and

Acadiana PT, Inc., had the authority to reduce the patient’s bill up to fifteen percent (15%). Any

additional reduction could only be performed upon the approval of the members and

shareholders of APTSM, LLC and Acadiana PT, Inc.

                                                25.

       However, as part of the enterprise sued upon in this action, for certain personal injury

litigation patients referred by Jacques Soileau and/or Walter “Glenn” Soileau, Kendra Soileau

would write off between 50% and 100% of the amount owed by the patients to APTSM, LLC.

                                                26.

       The write offs by Kendra Soileau in furtherance of the enterprise sued upon in this matter

were fraudulent, unauthorized and were not supported. The purpose of the write offs was solely

in furtherance of the unlawful goals of the enterprise.

                                                27.

       The specific personal injury claimants referenced in the preceding paragraphs did, in fact,

recover sufficient amounts in their personal injury claims to pay the full amount of the invoices

for physical therapy services provided by Acadiana Physical Therapy & Sports Medicine.

                                                28.

       Upon information and belief, attorneys Jacques Soileau and/or Walter “Glenn” Soileau

would inform the personal injury clients who they had referred to Acadiana Physical Therapy &

Sports Medicine that a portion of their claim settlement or recovery was deducted to pay the



                                                 7
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 8 of 11 PageID #: 8




physical therapy invoice of Acadiana Physical Therapy & Sports Medicine. Attorneys Jacques

Soileau and/or Walter “Glenn” Soileau would, in fact, disburse the client funds for physical

therapy services to themselves and to Jean P. Soileau and Kendra Soileau.

                                               29.

       The communications between and among Jean P. Soileau, Kendra Soileau, Jacques

Soileau, Walter “Glenn” Soileau and the individual patients/personal injury clients, included

telephonic communications, email, text messages, and other wire communications, made with an

intent to further the fraud scheme.

                                               30.

       The members of the association in fact would make false entries into the financial and

corporate documents of APTSM, LLC, Acadiana PT, Inc. and the law firm of Soileau & Soileau

to conceal the RICO enterprise. Furthermore, false invoices, false write offs, and false attorney-

client documents were created. Upon information and belief, documents in furtherance of the

enterprise were transmitted by mail and/or wire, in order to mislead and/or defraud, in

furtherance of the overall enterprise and scheme of the Defendants.

                                               31.

       The overall scheme to defraud also included bank deposits and withdrawals, which were

transmitted and cleared using interstate wire transmissions, which were caused to be made by the

members of the enterprise with the intent to further the fraudulent scheme.

                                               32.

       While the investigation into the overall scheme is ongoing, Plaintiffs have identified

several individual acts in furtherance of the fraudulent scheme which resulted in cash payments

to members of the enterprise which occurred on or around February 11, 2015; November 10,



                                                8
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 9 of 11 PageID #: 9




2016; January 1, 2017; February 17, 2017; May 10, 2017; July 31, 2017; and April 18, 2017. All

of the acts in furtherance of the scheme were concealed from Plaintiffs at the time they occurred.

                                                 33.

       The actions of the association in fact of Defendants constitutes a pattern of multiple

unlawful predicate acts of racketeering activity over a sustained period of time, in furtherance of

an overall scheme to engage in theft and fraud through coordinated acts of fraud, and by the

transmission of false and fraudulent information by mail and/or wire. The facts of the present

case establish a claim against Defendants under RICO.

                                     STATE LAW CLAIMS

                                                 34.

       Plaintiffs incorporate all factual allegations set forth above.

                                                 35.

       The actions of the Defendants also constitute a violation of the Louisiana Racketeering

Act, La. R.S. 15:1351, et seq., and provide grounds for a civil action under Louisiana law as

provided in La. R.S. 15:1356(E).

                                                 36.

       The actions of the Defendants also constitute the tort of conversion and fraud under

Louisiana law. The conversion and fraud subjects Defendants to liability for all damages

sustained by APTSM, LLC, Acadiana PT, Inc.

                                            DAMAGES

                                                 37.

       At the present time, the investigation into the enterprise is ongoing. However, the

investigation as of this filing has shown evidence of diversion, embezzlement and unlawful



                                                  9
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 10 of 11 PageID #: 10




 conversion of funds of APTSM, LLC, Acadiana PT, Inc. of at least $30,000.00, with the totals

 believed to be higher.

                                                  38.

        APTSM, LLC and Acadiana PT, Inc. have suffered significant loss of income from

 business interruption and damage to reputation from the exposure of the theft and fraud due to

 the arrest of the Defendants. APTSM, LLC and Acadiana PT, Inc. have also lost significant

 referrals and other business as a result of the arrests and allegations of fraud. The full extent of

 the harm caused to the business of APTSM, LLC, Acadiana PT, Inc. due to the enterprise,

 including business interruption, loss of business and lost referrals, is difficult to estimate at this

 time. However, upon information and belief, the losses exceed $200,000.00 at this time, and

 continue to accrue.

                                                  39.

        APTSM, LLC and Acadiana PT, Inc. have also had to expend funds investigating the

 activities of the enterprise, including accounting fees, legal fees, and other expenses, all of which

 were incurred as a direct result of the illegal acts and enterprise of the Defendants.

                                                  40.

        In addition, because the actions of Defendants violated 18 USC § 1962 (RICO), Plaintiffs

 also plead for threefold damages, costs of suit and attorney fees under 18 USC § 1964.

                                                  41.

        In addition, because the actions of Defendants violated La. R.S. 15:1353 (Louisiana

 Racketeering Act), Plaintiffs also plead for threefold damages, costs of suit and attorney fees

 under La. R.S. 15:1356(E).




                                                  10
Case 6:19-cv-00970-MJJ-PJH Document 1 Filed 07/26/19 Page 11 of 11 PageID #: 11




                                       JURY TRIAL DEMAND

                                                   42.

        The amount of damages sustained by APTSM, LLC and Acadiana PT, Inc. substantially

 exceeds the jurisdictional requirement to obtain a trial by jury on the issues and claims raised

 herein. APTSM, LLC and Acadiana PT, Inc. pray for a trial by jury to decide all of the factual

 issues herein.

        WHEREFORE, premises considered, Acadiana Physical Therapy & Sports Medicine,

 LLC and Acadiana Physical Therapy, Inc. pray that the Defendants cited herein be duly served

 and required to answer this Complaint, that after all legal delays and due proceedings had, that

 there be judgment in favor of Acadiana Physical Therapy & Sports Medicine, LLC and Acadiana

 Physical Therapy, Inc. for the full extent of their damages as deemed reasonable under the

 circumstances, multiplied threefold, for all legal interest and costs incurred, including attorney

 fees, and for all general and equitable relief.

                                                         Respectfully Submitted:

                                                         BREAUD & MEYERS

                                                         s/Alan K. Breaud
                                                         ____________________________________
                                                         ALAN K. BREAUD, Bar Roll No. 3420
                                                         TIMOTHY W. BASDEN, Bar No. 21469
                                                         600 Jefferson Street, Suite 1101
                                                         Post Office Box 3448
                                                         Lafayette, Louisiana 70502
                                                         Phone: (337) 266-2200
                                                         Fax: (337) 266-2204
                                                         Attorneys for Acadiana Physical Therapy &
                                                         Sports Medicine, LLC and Acadiana
                                                         Physical Therapy, Inc.




                                                   11
